     Case
DEBTOR: US 19-20699
           Realm powderDoc
                       fiver,83   FiledMoriah
                              LLc fAva  12/20/19
                                              powderEntered   12/20/19
                                                     RIver, LLC        14:16:31OPHRATING
                                                                    MONTHLY      Desc Main
                                                                                         REPORT
                                              Document               Page 1 of 16                                             CHAPTER 11
CASE NUMBER: 19-20699

                                                           Form 2-A
                                                      COVHRSHEET
                                          For period End Date November 30, 2019


Accounting Metllod:       Accrual Basis
                                                I     Cash Basis


                        THIS REPORT IS DUE 21 DALys AFTER THE END OF THE MONTH

                                                Debtor muct attach each of the following documents unless the U. S. Trustee
Mark One Box for Each                           has waived the requirement in whting. File the original with the Clerk of court
Required Dounent                                Submit a duplicate with original signature, to the US Trustee.


   Repotoocument
       Attached           Previously waived                      REQUIRED REPORTsmocuMHNTS



                          I                     1.      Cash Receipts and Disbursements statement ¢orm 2-B)



                          I                     2.      Balance sheet Form 2-C)



                          I                     3.     Profit and Loss statement (Form 2-D)



                          I                     4.      Supporting schedules a]orm 2-E)



                          I                     5.      Quarterly Fee summary (Form 2-F)



                          I                     6.     Narrative (Form 2-G)



                          I                     7.      Bank statements for AIL Bank Accounts



                          I                     8.


                                                9.
                                                        Bank statement Reconciliation for all Bank Accounts


                                                        Evidence of Insurance for all policies renewed or replaced during month




I declare under penalty Of perjury that the following Monthly Operating Report, and any
       Case 19-20699            Doc 83          Filed 12/20/19 Entered 12/20/19 14:16:31
DEBTOR: US Realm Powder River, LLC fi/k/a Moriah Powder River, LLC
                                                                                                     Desc Main
                                                                                                 CASH NO: 19-20699
                                                 Document     Page 2 of 16
                                                            For.in 2-8
                               CASH RECEIPTS ANI) DISBURSEMENTS STATEMENT
                                                For Period: 11/1/2019 to 11/30/2019



CASH FLOW SUMMARY                                                        Current
                                                                         Month             Accumulated


1.   Beginning cash Balance                                        $        5,316.06   $      5,316.06



2.   CashReceipts

         aprations                                                 $ 7,249,758.32      $ 7,249,758.32

         Sale of Assets
         Loans/Advances
         Oner                                                      $        1,204.43   S      I,204.43

         Total Cas Receipts                                        $ 7,250,962.75      $ 7,250,962.75


3.   Cash Disbursements

         aperations                                                $ 5,072,820.16      $ 5,072,820.16

         Debt Service/Secured loan payment
         Professional feesAI. S. Trustee fees
         Professional fees paid from Retainer
         Other                                                     $        5,029.02   $      5,029.02

         Total Gas Disburseninents                                 $ 5,077,849.18      $ 5,077,849.18


4.   Net cash Flow (Total cash Receipts less
         Total Cash Disbursements)                                 $ 2,173,113.57      $ 2,173,113.57



5.   Ending cash Balance (to Form 2-C)                             $ 2,178,429.63      $ 2,178,429.63



CASH BALANCE SUMMARY
                                                                                            Book
                                                             Financial Institution         Balance
     Petty Cash
     DIP Cherating Account                                   Bank Or America           S

     DIP State Account
     DIP Payroll Account
     Other Operating Account                                  Bank Of America          $ 2,178,429.63
     Retainers held by professionals
     Total                                                                             $ 2,178,429.63
      Case 19-20699      Doc 83       Filed 12/20/19 Entered 12/20/19 14:16:31           Desc Main
DEBTOR: US Realm Powder River, LLC I/k/a Moriah Powder River, LLC                      CASE NO: 19-20699
                                       Document     Page 3 of 16
                                                   Form 2-8
                         CASH RECHIPTS AND DISBURSHMHNTS STATEMENT
                                      For Period: 11/1/2019 to 11/30/2019



CASH RECEIPTS DETAIL                           Account No


                  I_      payor       I                                     I       Amount            I
    11/7/2019     Crowley & Fleck          Refund - legal fees                  $            472.00
    11/7/2019     Denbury Resources        JIB payment - Sb CCE                 $            378.65

    11/7/2019     Denbury Resources        JIB payment - Sb CCE                 $            353.78

    1 1/25/2019   Meco Inc                 October Sales                        $    7,192,327.54

    11/29/2019    Thunder Creek Gas        October Sales                        $       57,430.78
   Total                                                                        $    7,250,962.75
      Case 19-20699      Doc 83    Filed 12/20/19 Entered 12/20/19 14:16:31 CASH
DEBTOR: US Realm Powder River, LLC fl/k/a Moriah Powder River, LLC
                                                                             Desc  Main
                                                                                 NO: 19-20699
                                    Document     Page 4 of 16
                                                       Form 2-8
                           CASH RECElpTs AND DISBURSHMnNTs STATEMENT
                                          For Period: 11/1/2019 to 11/30/2019



CASH DISBURSEMHNTS DETAIL                          Account No


                                                          Descri                   I       Amount          I
    11/7/2019    Holland & Harrt               Outstanding Check - pre petition,       $        3,844.06
    11/15/2019   BOFA                          Service fees                            $        1,184.96

    11/25/2019   Carbon Creek Energy          Lease Operations                         $    4,642,820.16

    11/27/2019   Powder River Midstream        Gathering Operations                    $     430,000.00
   Total                                                                               $    5,077,849.18
       Case 19-20699            Doc 83        Filed 12/20/19 Entered 12/20/19 14:16:31 CASE
                                                                                        Desc  Main
DEBTOR: US Realm Powder Rivei., LLC f/k/a Morich Powder River, LLC                          NO: 19-20699
                                               Document     Page 5 of 16
                                                          Form 2-C
                                                 Comparative Balance Sheet
                                              For Period Ended November 30, 2019

                                                                            Current             Petition
ASSETS                                                                      Month                Date
Curent Assets
    Cash (from Fomi 2-8, line 5)                                     $      2,178,429.63    $               1,472.00

    Accounts Receivable (From Form 2-E)                              $      9,974,677.97    $       7,786,574.81

    Receivables from Officers, Employees, Affiliates                 S                      S

         Total Current Assets                                        $     12,153,107.60    $       7,788,046.81

Fixed Assets
    Leasehold                                                        $   246,145,081.79     $    245,771,273.45

         Less Accumulated Depletion & Depreciation                   S   (108,504,424.57)   S   (108,504,424.57)

    Net Fixed Assets                                                 $   137,640,657.22     S    137,266,848.88

Oner Assets
    Escow Account - Prosperity Bank                                  $         21,209.50    $              21,209.50

    Utility Deposit - Powder River Energy Corp                       $       3,140,102.79   $       3,140,102.79

         Total Other Assets                                          $       3,161,312.29   $        3,161,312.29

    TOTAL ASSETS                                                     $    152,955,077.11    $     148,216,207.98

LIABILITIES
    Post petition Accounts Payable (from Form 2-E)                         6,658,545.03

    Post petition Accnied Professional Fees (from Form 2-E)
    Post petition Taxes payable (from Form 2-E)                              700,595.79

    Other Post petition Payables
         Total Post Petition Liabilities                             $       7,359,140.81   S

Pre Petition Liabilities
     Secured Debt                                                    $     80,275,308.38    $      80,275,308.38

    Priority Debt                                                    S     14,660,811.64    $      14,660,811.64
    Unsecured Debt                                                   $     22,366,280.68    $      22,366,280.68
    Unearned Income (VPP)                                            $     10,018,960.05    $      10,018,960.05
    Payable to Affiliate                                             $     52,749,766.80    $      52,749,766.80
    ARO                                                              $     38,013,620.50    $      38,013,620.50
         Total Pre Petition Liabilities                              $    218,084,748.05    $    218,084,748.05
         TOTAL LIABILITIES                                           $    225,443,888.86    $     218,084,748.05
Members Equity
    Members Equity                                                   $     39,029,228.71    $      39,029,228.71
    Retained Earnings (loss) - Pre petition                          S   (109,433,120.41)   S    (108,897,768.78)
    Retained Earnings Post petition                                  S     (2.084.920.051   S
         TOTAL MEMBERS EQUITY                                        S    (72,488,811.7          (69,868,540.07)
         TOTAL LIABILITIES AND MEMBHRS EQUITY                        $    152,955,077.11    $     148,216,207.98
         Case 19-20699           Doc 83    Filed 12/20/19 Entered 12/20/19 14:16:31           DescCASE
                                                                                                  MainNO: 19-20699
DEBTOR: US Realm Powder River, LLC fl/k/a Morich Powder River, LLC
                                            Document     Page 6 of 16
                                                       Form 2-D
                                          PROFIT AND LOSS STATEMENT
                                           For Period: 11/1/2019 to 11/30/2019

                                                                          Current             Accunlunted
                                                                          Month                  Total

Natural Gas Sales                                                 $       8,008,937.99    $       8,008,937.99

Less

       Transportation
           FUGG - Gathering                                       $        342,528.65     $         342,528.65

           FUGG - Treating                                        $        486,459.64     $         486,459.64

           WGR                                                    $          73,439.71    $          73,439.71

           VVPX                                                   $        292,561.02     $         292,561.02

           TCG - Gathering                                        $         201,130.74    $         201,130.74

           TCG - Treating                                         $        129,326.68     $         129,326.68

           PRM - Gathering                                        $        960,825.24     $         960,825.24

           PRM - Transport                                        S       I,547,406.23    $       1,547,406.23

           Fuel & Loss                                            S                       S

       Total Cost of Transportation                               $       4,033,677.91    $        4,033,677.91

       Gross Margin                                               $       3,975,260.08    $       3,975,260.08



Operating Expense
       Production Taxes                                           $        457,924.96     $         457,924.96

       Lease Operating Expense                                    $       4,822,841.51    $        4,822,841.51

       Ad Valorem Taxes                                           $        242,670.82     $         242,670.82
       Land Expense                                               $         536,029.88    $         536,029.88
       Depreciaiton, Depletion & Amortization                                             S

       Total Operating Expense                                    $       6,059,467.18    $       6,059,467.18
Oner (Income) Expense
       Misc                                                       $              712.96   $              712.96
       Total Other (Income) Expense                               $              712.96   $              712.96
Reorganization Expense s
       Legal & Professional
       Other
       Total Reorganization Expense
Net Income                                                        S     (2,084,920.05)
    Case
DEBTOR: US19-20699  Doc
           Realm Powder  83 LLC
                        RIver, Filedf/k/a
                                      12/20/19    Entered
                                          Morich Powder   12/20/19
                                                        River, LLC 14:16:31                                                DescCASE
                                                                                                                                MainNO: 19-20699
                                                     Document                Page 7 of 16
                                                                     Form 2-E a'age 1 of 2)
                                                               Suppo rting Schedules
                                                   For Period: 11/I/2019 to 11/30/2019

                                                   Summary of Post-Petition Tares
                                               1                              2                       3                            4

                                Unpaid post-petition                 Post-petition taxes     Post-petition tax            taxes at end of
                                 taxes from prior                    accnied this month     payments made this           reporting month
1           Type of tax                    month                      (new obli atious)       re        month            (columns 1 =2-3)
I Federal


Employee income tax withhel                                                                                          S

Employee FICA taxes withhel                                                                                          S

Employer FICA taxes                                                                                                  S

Unemployment taxes                                                                                                   S

Oner                                                                                                                 S

State
Sales, use & excise taxes                                                                                            S

Unemployment taxes                                                                                                   S

Other                                                                                                                S

Local
Personal property taxes                                                                                              S

Real property taxes                                                  $        242,670. 82                            $               242,670.82
Other - Production taxes                                             $        457,924.96                             $               457,924. 96

                                                                                                                     $                 700 595.79



                                                    Insuran ce Coverage Summa
                                                                                                                          Premium paidthroughdate
         Type of insurance        Insurance carrier                   Coverage amount       policy expiration date
Workers' compensation                        NA

                                  Berkley NationalInsuranceCompany
 General liability                                                   $ 1M Occ/$2M Agg             12/1/2020

                                  B erkley National                  $20M per Occ/$20M
Property (fire, theft, etc. )   Insurance Company                          A88                    12/2/2020

                                  Berkley National                       $ 1M Combined
 Vehicle                        Insurance Company                         Single Limit            12/I/2020
 Other
 Other
        Case 19-20699             Doc 83        Filed 12/20/19            Entered 12/20/19 14:16:31        DescCASE
                                                                                                                MainNO: 19-20699
DEBTOR: US Realm Powder River, LLC fi/k/a MorialPage
                                Document        Powder River,
                                                     8 of 16 LLC
                                                             Form 2-E Q'age 2 of 2)
                                                         Supporting Schedules
                                                For Period: 11/1/2019 to 11/30/2019

                        Accounts Receivable Arin£ Summary (see attached detal]ed arinf rei)ort)
                              30 days or less     3 1 to 60 days      61 to 90 days    Civer 90 days   Total at month end
Pre-petition receivables                         S                    S               S                S

Post-petition receivables     $ 9,974,677.97                                                           $     9,9] 4>6m.9]
Total                         $ 9 ,91 4 ,6m .f]7 S                    S               S                $      9,97+677`97



                         Accounts Payable A ring Summary (see attached detailed arinf report)
                              30 days or less        3 I to 60 days   61 to 90 days    Over 90 days    Total at montli end
Pre-petition Payables                                                                                  $   218,084,748.05

Post-petition Paychles        $ 6,658,545.03                                                           $      6,658,545.03

Total                         $ 6,658,545.03 S                        S               S                $      6,658,545.03



                 SCHEDULE OF PAYMENTS TO ATTORNEYS ANI) OTHER PROFESIONALS
                         Month-endRetainer CurrentMonth,s
                                                          Paid in Current Coull Approval Month-end Balance
                           Balance         Accrual            Month            Date            Due
Debtor's Counsel              $     75,000.00                                                          $         75,000.00

Counsel for Unsecured                                                                                  S

  Creditors' Committee                                                                                 S

Tustees' Councel                                                                                       S

Accountant                                                                                             S

Other                                                                                                  S

Total                         $     75,000.00     S                   S               S                $         75,000.00



                SCHEDULE OF pAyMHNTs AND TRANSFHRs TO pRINclpALsmxHcuTIVEs
        Payee Name                         Position                          Nature of Payment              Amount
                                                                                                       S

                                                                                                       S

                                                                                                       S

                              _                                                                        S
       Case 19-20699     Doc 83       Filed 12/20/19 Entered 12/20/19 14:16:31         DescCASE
                                                                                           MainNO: 19-20699
DEBTOR: US Realm Powder River, LLC I/k/a Moriah Powder River, LLC
                                       Document     Page 9 of 16
                                                       Form 2-F
                                      QUARTERLY FEES SUMMARY
                                       For the Month Ended: 11/30/2019


  Month           Year        Cash Disbursements       Quarterly Fee Due   Check No.     Date Paid

  January         2019
 February         2019

  March           2019
   Total 1st Quarter


   April          2019
   May            2019
   June           2019

    Total 2nd Quarter


    July          2019

  August          2019

 September        2019
    Total 3rd Quarter


  October         2019

 November         2019    $             5,077,849.18    $     50,778.49
 December         2019

    Total 4th Quarter     $             5,077,849.18    $     50,778.49
       Case 19-20699           Doc 83       Filed 12/20/19 Entered 12/20/19 14:16:31
DEBTOR: US Realm Powder River, LLC i/k/a Moriah Powder River, LLC
                                                                                                         Desc Main
                                                                                                        CASE NO: 19-20699
                                            Document      Page 10 of 16
                                                              Form 2-G
                                                       NARRATIVE
                                              For the Month Ended: 11/30/2019
Please provide a brief description of any significant business and legal actiona taken by the debtor, its creditors, or the
court during the reporting period, any unusual or non-recurring accounting transactions that are reported in the financial
statements, and any significant changes in the financial condition of the debtor which have occurred subsequent to the
report date.
                Case 19-20699               Doc 83          Filed 12/20/19 Entered 12/20/19 14:16:31                             Desc Main
                                                            Document      Page 11 of 16
BANI{OFAMERICA`L<3>
P.0. Box 15284
Wilmington. DE 19850
                                                                                            CLlstomer service infarmatlon


                                                                                            Customer service: 1.888.400.9009

                                                                                            bankofamerica,cam
  MORIAH POWDER RIVER LLC
                                                                                            Bank of America, NA
  7gco EAST UNION
                                                                                            P.O. Box 831547
  DENVER, CO 80237
                                                                                            Dallas. TX 75283-1547




      Please see the hnportaut Messages - P]ease Read section of yoLir statement for important details that could impact yoii.




Your Full Analysis Business Checking
for November 1, 2019 to November 30, 2019                                             Account number: 4880 6154 6057
MORIAii pOwDER RrvER LLc

Account summary
Beginning balance on November i, 2019                               S5,316.06      # of deposits/credits: 3
Deposits and other credits                                        7250,962.75      # of withdrawals/debits: 4
Withdrawals and other deblts                                      -5,072,820.16    # of days ln cycle: 30
Checks                                                                -3.844.06    Average ledger balance: $458,969.23
Service fees                                                          -1,184.96

Endiing balance on November 30, 2019                           $2,178,429o63




                                                                                                                       FatjgT-OTa~
                 Case 19-20699
MORIAH POWDER RIVER LLC                Doc 83
                          I Account #4€8061546057        I   Filed  12/20/19
                                                             November                  Entered 12/20/19 14:16:31
                                                                      1. 2019 to November30.2019                                  Desc Main
                                                             Document               Page 12 of 16
IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS

How to Contact us -You may call us at the telephone number listed on the front of this statement.

Updating your contact information -We encourage you to keep your contact information up-to-date. This includes address, email
and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of Online
Banking.


Deposit agreement -When you opened your account, you received a deposit agreemerit and fee schedule and agreed that your
account would be governed by the terms of these documents. as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers. In case of errors or questions about yc)ur electronic transfers-If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals.
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statemerit on
which the error or problem appeared.

    -      Tell us yourname and account number.
    -      Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
           why you need more information.
    -      Tell us the dollar amount of the suspected error.


For consumer accoilnts used primarily for personal, family or household pilrposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this. we will provisionally credit your account for the amount you think is in error. so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error. we credit your account at the conclusion of our
investigation.


Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorlzed transactions on your account. If you fail to notify us in writing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions.

Direct deposits -If you have arranged to have direct deposits made to yoiir account at least once every 60 days from the same
person or company. you may call us to find out if the deposit was made as scheduled. You may also review your activity online or
visit a financial center for information.



 © 2019 Bank of America Corporation


                            Back of America, NA. Meirfuer FDIC and           Egiv Nou9btg LjBnddr




                                                                                                                   Page 2 of 6
                      Case 19-20699                   Doc 83          Filed 12/20/19 Entered 12/20/19 14:16:31 Desc Main
                                                                      Document      PageYour
                                                                                        13 of checking
                                                                                              16       account
BANKOFAIVIERICA`i>
MORIAH POWDER RIVER LLC                 I    Account# 48806154 6057   I   November 1, 2019to Novenber30, 2019




Deposits and other credits
Date               Traneactlon description                                Customer roferenee      Bank reference                Amount

11 /07/19         Counter credit                                                                  813004752709383             1 204.43

i i#5/ig         wlRE TvpE:BooK iN DAme:igi 125 TiME:1341 ET                                      903711250467010         7,192,327.54
                  TRN.20191 1250046701 0 SNDR
                  REF:19BME5746P9EOQ77 0RIG:MIECO
                  ]D:1257354052

1 1 c9/ig         wlFtE TypE:wiRE IN DATE: igi 129 TIMEro555 ET                                   90371 1 290520588          57,430.78
                  TRN:201 91 1 29005205se
                  SEQ:GO193333812cO1 /446128 0RIG:THUNDER
                  CREEK GAS SERVICE ID009792210866 SND
                  BK:CITIBANK. N.A. IDcOO8 PMT BET:THUNDER
                  CREE K GAS SERVICES. L LC

Total deposits and other credits                                                                                      $7,250,962.75



Withdrawals and other debits
Date               Transadion description                                  Customer reference     Bank reference                Amount

1 l Q5/19          ACCOUNT TRANSFER TRSF T0 488061546060                   1939599CW6               906811250013268       4,642,820.16

11#7/19           ACCOUNT TRANSFER TRSF T0 488038499881                    19345S6003              906811270020268         430,000.00

IT®tal withdrawals and other debits                                                                                   -$5 ,072 ,820.16



Ghaecks
Date        Check #             Bank reference
11/07       38                  813008692778229                   -3.844.06

Total checks                                                   -$3,844.06
                                                                            '1

Total # of checks




                                                                                                                      Page 3 Of 6
                  Case 19-20699
MORIAH POWDER RIVER LLC
                                     Doc 83 Filed 12/20/19 Entered 12/20/19 14:16:31
                           I Aacount#48sO61546057 I Novemberl,2019to November30,2019
                                                                                                                         Desc Main
                                                   Document             Page 14 of 16

Service fees
Date           Transamlori description

11/15/19      10/19 ACCT ANALYSIS FEE                                                                            •1 ,1 84.96


Total service fees                                                                                            -$1,184.96

Note youl. Ending Balance already refoects the subtraction of Service Fees.




Daily ledger balances
Date                                     Balance (S)   Date                       Balance( S)   Date             Balance (S)


                                         5.316.06      11/15                      1,491.47      1 lH7        2.120.998.85

                                         2,676.43      11/25                  2,55o,998.85      1 1 rag      2,178,429,63




                                                                                                          Page 4 Of 6
               Case 19-20699              Doc 83        Filed 12/20/19 Entered 12/20/19 14:16:31                              Desc Main
                                                        Document      Page 15 of 16

 Important Messages - please Read
 We want to make sure you stay up-to-date on changes. reminders, and other important details that
 could impact you.


CLI ENT ADVISORY:

To help you to safeguard against the potential misuse of your account, your deposit accoiiiit agreement sets forth a number of
ways for you to protect against such misuse. In addition, Bank of Amen`ca continues to recommend yoLir use of certain products
and services that are designed to detect and/or deter check fraud, including Positive Pay, Teller Positive Pay, and Payee Positive
Pay, which it previously made. and continues to make, available to you. By sigriing the signature card for your account(s), you
acknowledged that your failure to Lise such products and services could substantially increase the likelihood of fraud on your
accounts. You agreed that your failure to implement any of these products or services, or your failure to follow precautions
reasonable for yoiir per[icular circumstances. would prechJde you from asserting any claims against Bank of America, for paying
any Llnauthorlzed, altered, counterfeit or other fraudulent item(s) that such products, service or precaiition was designed to
detect or deter, and Bank of America will not be required to re-credit your account or otherwise have any liability for paying
such item(s). This statement applies to all of your accolJnts opened with Bank of America. now or in the future. Continued use
of your account(s) indicates your continued agreement to be bound by the terms and conditions contained in your deposit
account agreement, including this statement. Please consult your deposit account agreement for more information on the risk
of loss dLie to check fraud. Should you wish to implement any of the products and services that the Bank has offered to you
that you previously chose not to implement, please reach out to yoiir Relationship Manager.

For more information about Positive Pay, please access the following URL: bofaml.com/positivepay.




                                                                                                               Page 5 of 6
            Case 19-20699         Doc 83
MORiAH rowDER RrvER LLC I Accouut#4Ce061546057   Filed  12/20/19 Entered 12/20/19 14:16:31
                                                  I hlovedhal,2oigtohtovedrso.2aig               Desc Main
                                                 Document             Page 16 of 16




                                                                                   Page 6 Of 6
